THE THIRTEENTH COURT OF APPEALS

                                       13-13-00610-CV


                                        David Lauer
                                             v.
                              Travis County Medical Examiners


                                     On Appeal from the
                         98th District Court of Travis County, Texas
                            Trial Cause No. D-1-GN-12-001729


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be AFFIRMED. The Court orders

the judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.



September 2, 2014